DATE: August 8, 2019 CASE NUMBER: CR-19-0898-PHX-DLR.
USA vs. David Allen Harbour

& PERSONAL RECOGNIZANCE CLERK U
& AMOUNT OF BOND $1,000,000.00 DISTPX

Casqipit@PSANEE bRhier AME Did Tick HPARURENS phagad ots —___
Order Setting Conditions of Release __! FILED __. LODGED

___RECENED ___ COPY

 

& UNSECURED
O SECURED BY
SECURITY TO BE POSTED BY

 

 

 

 

 

NEXT APPEARANCE October 1, 2019 at 9:00 AM before Judge Rayes or as directed through counsel
& 401 West Washington St., Phoenix, AZ, Courtroom # 606, 6th Floor
O Goodwin & Cortez, US Post Office Bldg., Prescott, AZ, 2nd Floor

IT IS ORDERED THAT DEFENDANT IS SUBJECT TO THE FOLLOWING CONDITIONS AND SHALL:

X

xX We RR

O fw

xX O

xX OO &®

O

XO

appear at all proceedings as required and to surrender for service of any sentence imposed.

not commit any federal, state or local crime.

cooperate in the collection of a DNA sample if the collection is authorized by 42 U.S.C. § 14135a.

immediately advise the court, defense counsel and U.S. Attorney in writing of change in address/telephone number.

maintain or actively seek verifiable employment or combination of work/school if defendant is physically or medically able and
provide proof of such to Pretrial Services.

not travel outside of: Maricopa County unless express PRIOR Court or Pretrial Services permission is granted to do so. There
shall be no travel out of the United States.

avoid all direct or indirect contact with persons who are considered alleged victim(s), potential witness(es), family members of
victim(s)/witness(es), Phillip Burgess, Mark Burg, Richard Turasky, Joe Cathey and Rhonda Gray.

report as directed to the U.S. PRETRIAL SERVICES 1-800-769-7609 or 602-322-7350.

report as directed to the U.S. PROBATION OFFICE 602-322-7400 and abide by all terms of conditions of Supervised
Release/Probation.

execute an agreement to forfeit upon failing to appear as required, the bond or designated
property:

be placed in the third party custody of

 

refrain from (] any K excessive use of alcohol and not use or possess any narcotic or other controlled substance defined by 21
U.S.C. 802 unless prescribed for defendant by a licensed medical practitioner in the course of his/her legitimate medical practice.
This provision does not permit the use or possession of medicinal marijuana even with a physician's written certification.

participate in drug/alcohol counseling/treatment and submit to drug/alcohol testing, including urine drug testing and breathalyzer
testing and make copayment toward the cost as directed by U. S. Pretrial Services. The defendant shall not interfere, obstruct or
tamper in any way with the administration of any Court ordered substance abuse testing.

surrender all travel documents to Pretrial Services and will not obtain a passport or other travel document during the pendency
of these proceedings.

obtain no passport or other travel documents during the pendency of these proceedings.
not possess or attempt to acquire any firearm, destructive device, or other dangerous weapon or ammunition.

maintain weekly contact with his/her attorney by Friday, noon of each week.

defendant shall not solicit investors for any investment while on Pretrial Release

actively participate in any mental health treatment program as directed by Pretrial Services. The defendant shall comply with all
treatment requirements including taking all medication as prescribed by his/her mental health care provider.

not access via computer or possess any photographs or videos of sexually explicit conduct as defined by 18 U.S.C. § 2256(2).

The defendant shall not obtain any new financial accounts without prior notification and approval of Pretrial Services. The

defendant shall not make any financial transactions totaling over $1000.00 in any month to an
approval of Pretrial Services. Any transaction over $1000 to any person or entity in any month that benefits defendant also requires
Pretrial Services approval.

 
Case 2:19-Cre PRBRSEROR PEN AUTERS WNIT ENGTIGNS Page 2 of 3

The commission of any offense while on pretrial release may result in an additional sentence upon conviction for such
offense to a term of imprisonment of not more than ten years if the offense is a felony or a term of imprisonment of not
more than one year if the offense is a misdemeanor. This sentence shall be consecutive to any other term of imprisonment.

Title 18 U.S.C. §1503 makes it a criminal offense punishable by imprisonment for life or by death, or, depending
upon the specific provisions of the section not more than twenty years or by not more than ten years, and a $250,000 fine
to intimidate a juror or officer of the court; Title 18 U.S.C. §1510 makes it a criminal offense pup shale by up to five
years imprisonment and a $250,000 fine to obstruct a criminal investigation; Title 18 U.S.C. §1512 makes it a criminal
offense punishable by imprisonment for life or by death, or, depending upon the specific provisions of the section by not
more than twenty years or by not more than ten years and a §250,000 fine for tampering with a witness, victim or
informant; or by intentionally harassing another person and thereby hindering /delaying {preventing or dissuading any
person from attending or testifying in an official proceeding or otherwise violating the section is punishable by
imprisonment for not more than one year and a $250,000 fine; and 18 U.S.C. §1513 makes it a criminal offense punishable
by imprisonment for life or by death, or, depending upon the specific provisions of the section not more than twenty years
or by not more than ten years of imprisonment, a fine of $950,000. or both, to retaliate against a witness, victim or
informant, or threaten or attempt to do so.

It is a criminal offense under 18 U.S.C. §3146, if after having been released, the defendant knowingly fails to
appear as required by the conditions of release, or to surrender for the service of sentence pursuant to a court order. If the
defendant was released in connection with a charge of, or while awaiting sentence, surrender for the service of a sentence,
or appeal or certiorari after conviction, for:(1) an offense punishable by death, life imprisonment, or imprisonment for a
term of fifteen years or more, the defendant shall be fined not more than $250,000 or imprisoned for not more than ten
years, or both;(2) an offense punishable by imprisonment for a term of five years or more, the defendant shall be fined
not more than $250,000 or imprisoned for not more than five years or both;(3) any other felony, the defendant shall be
fined not more than $250,000 or imprisoned not more than two years, or both;(4) a misdemeanor, the defendant shall be
fined not more than $100,000 or imprisoned not more than one year, or both.

_ , A term of imprisonment imposed for failure to appear or surrender shall be consecutive to the sentence of
imprisonment for any other offense. In addition, a failure to appear may result in the forfeiture of any bail posted.

If the person was released for appearance as a material witness, a fine as provided by law or imprisonment for not

more than one year, or both.
ACKNOWLEDGMENT OF DEFENDANT

I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to
obey all conditions of release, to appear as directed, and to surrender for service of any sentence imposed. I am aware of
the penalties and sanctions set forth above. / ‘

DAT. S
Ye Con ( a
a

Custodian agrees to (a) supervise the defendant in accordance with all conditions of release, (b) to use every effort to
assure the appearance of the defendant at all scheduled court proceedings, and to notify the court immediately in the event
the defendant violates any condition of release or disappears. We, the undersigned, have read and understand the terms
of this bond and conditions of release and acknowledge that we are bound by it until duly exonerated.

 

 

 

 

 

 

SIGNATURE OF CUSTODIAN(S)

 

 

Directions to United States Marshal:
xX The defendant is ORDERED released after processing.

O The United States Marshal is ORDERED to keep the defendant in custody yntih notified by the clerk or judicial
officer that the defendant has posted bond and/or complied with all other gona of release.

DATE: August 8, 2019 Un hl

~ _ DEBORAH M'? FINE ©
United States Magistrate Judge

 
    

y

USA, PTS/PROB, USM, DEFT, DEFT ATTY
Case 2:19-cr-00898-DLR Document17 Filed 08/08/19 Page 3 of 3
USA v. _David Allen Harbour CASE NUMBER__ CR-19-0898-PHX-DLR

ADDITIONAL CONDITIONS OF RELEASE

Xl The defendant shall participate in one of the following location monitoring program components and
abide by its requirements as the pretrial services officer or supervising officer instructs.

L (Curfew) You are restricted to your residence every day UO) from ___ to
or O) as directed by the supervising officer.

>

 

Xl (Home Detention) You are restricted to your residence at all times except for employment;
education; religious services, medical, substance abuse, or mental health treatment; attorney
visits; court appearances; court-ordered obligations; cropping ott or picking up your own child
or children from school; or other activities as pre-approved by the pretrial services office or
supervising officer.

1 (Home Incarceration) You are restricted to 24-hour-a-day lock-down except for medical
necessities and court appearances or other activities specifically approved by the court.

Xl Submit to the location monitoring indicated below_and abide by all of the program requirements and
instructions provided by the pretrial services officer or supervising officer related to the proper
operation of the technology. The defendant must pay all or part of the cost of the program based upon
your ability to pay as the pretrial services office or supervising office determines.

x Location monitoring technology at the discretion of the officer
Oo Radio Frequency (RF) Monitoring
oO Passive GPS Monitoring
Oo Active GPS Monitoring
O The defendant will participate in the Computer Monitoring Program as directed by the Pretrial Services

Office and follow all rules and regulations of the program. The defendant will incur the cost of
monitoring services as directed by Pretrial Services. Additional conditions of the Computer
Monitoring Program are as follows:

L The defendant shall not establish any email accounts or internet service providers unless previously
authorized by Pretrial Services. The defendant shall provide financial documents as requested by
Pretrial Services to confirm compliance with this condition.

O The defendant shall not use a computer to access any pornographic, sexually explicit or stimulating
material in any form as directed by 18 U.S.C. § 2256(2) and shall immediately contact Pretrial Services
to report access to any restricted site.

O The defendant shall not possess any devices which allow access to the Internet such as satellite dishes,
Personal Digital Assistants (PDAs), electronic games, web-televisions, Internet appliances, and cellular
telephones unless authorized by Pretrial Services.

 

 

 

 

 

ACKNOWLEDGMENT OF DEFENDANT _\ i a]

DATED THIS 3-§-/9 DAY OF — epe

 
